Exhibit 10.2

May 18, 2007

Atlas Energy Resources, LLC

311 Rouser Road

Moon Township, Pennsylvania 15108

Attention:   Edward E. Cohen   Chief Executive Officer

$850,000,000 Senior Secured Revolving Facility

Commitment Letter

Ladies and Gentlemen:

Atlas Energy Resources, LLC (the “Parent” or “you”) has advised J.P. Morgan
Securities Inc. (“JPMorgan”) and JPMorgan Chase Bank, N.A. (“JPMorgan Chase
Bank”; together with JPMorgan, the “Commitment Parties”) that the Parent,
together with Atlas Energy Operating Company, LLC (the “Borrower”), its direct
wholly owned subsidiary, intends to consummate the transactions described in
Exhibit A hereto (the “Transaction Description”). Capitalized terms used but not
defined herein are used with the meanings assigned to them in the Transaction
Description.

JPMorgan is pleased to advise you that it is willing to act as the sole lead
arranger and sole bookrunner for the Revolving Facility. JPMorgan Chase Bank is
pleased to advise you of its commitment to provide 100% of the Revolving
Facility. This Commitment Letter and the Summary of Terms and Conditions
attached as Exhibit B hereto (the “Term Sheet”) set forth the principal terms
and conditions on and subject to which JPMorgan Chase Bank is willing to make
available the Revolving Facility.

It is agreed that JPMorgan will act as the sole lead arranger and sole
bookrunner in respect of the Revolving Facility (in such capacities, the “Lead
Arranger”), and that JPMorgan Chase Bank will act as the sole administrative
agent in respect of the Revolving Facility. You agree that, as a condition to
the commitments and agreements hereunder, no other agents, co-agents or
arrangers will be appointed, no other titles will be awarded and no compensation
(other than that expressly contemplated by the Term Sheet and the Fee Letter
referred to below) will be paid in connection with the Revolving Facility unless
you and we shall so agree.

We intend to syndicate the Revolving Facility to a group of lenders (together
with JPMorgan Chase Bank, the “Lenders”) identified by us in consultation with
you, and you agree actively to assist us in completing a syndication
satisfactory to us. Such assistance shall include (a) your using commercially
reasonable efforts to ensure that the syndication efforts benefit materially
from the existing banking relationships of the Parent and the Borrower,
(b) direct contact between senior management and advisors of the Parent, the
Borrower and the proposed Lenders, (c) as set forth in the next paragraph,
assistance from the Parent and the Borrower and its subsidiaries in the
preparation of materials to be used in connection with the syndication
(collectively, with the Term Sheets, the “Information Materials”) and (d) the
hosting, with us and senior management of the Parent and the Borrower, of one or
more meetings of prospective Lenders. We acknowledge and agree that our
commitment is not conditioned upon a successful syndication.



--------------------------------------------------------------------------------

You will assist us in preparing Information Materials, including Confidential
Information Memoranda, for distribution to prospective Lenders. If requested,
you also will assist us in preparing an additional version of the Information
Materials (the “Public-Side Version”) to be used by prospective Lenders’
public-side employees and representatives (“Public-Siders”) who do not wish to
receive material non-public information (within the meaning of United States
federal securities laws) with respect to the Parent, the Assets, the Parent’s
affiliates and any of their respective securities (“MNPI”) and who may be
engaged in investment and other market related activities with respect to any
such entity’s securities or loans. Before distribution of any Information
Materials, you agree to execute and deliver to us (i) a letter in which you
authorize distribution of the Information Materials to a prospective Lender’s
employees willing to receive MNPI (“Private-Siders”) and (ii) a separate letter
in which you authorize distribution of the Public-Side Version to Public-Siders
and represent that no MNPI is contained therein.

The Parent agrees that the following documents may be distributed to both
Private-Siders and Public-Siders, unless the Parent advises the Lead Arranger in
writing (including by email) within a reasonable time prior to their intended
distribution that such materials should only be distributed to Private-Siders:
(a) administrative materials prepared by the Commitment Parties for prospective
Lenders (such as a lender meeting invitation, lender allocation, if any, and
funding and closing memoranda), (b) notification of changes in the terms of the
Revolving Facility and (c) other materials intended for prospective Lenders
after the initial distribution of Information Materials. If you advise us that
any of the foregoing should be distributed only to Private-Siders, then
Public-Siders will not receive such materials without further discussions with
you.

The Parent hereby authorizes the Commitment Parties to distribute drafts of
definitive documentation with respect to the Revolving Facility to
Private-Siders and Public-Siders.

JPMorgan, in its capacity as Lead Arranger, will manage, in consultation with
you, all aspects of the syndication, including decisions as to the selection of
institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate, the
allocation of the commitments among the Lenders and the amount and distribution
of fees among the Lenders. In its capacity as Lead Arranger, JPMorgan will have
no responsibility other than to arrange the syndication as set forth herein and
in no event shall be subject to any fiduciary or other implied duties.
Additionally, the Parent acknowledges and agrees that, as Lead Arranger,
JPMorgan is not advising the Parent as to any legal, tax, investment, accounting
or regulatory matters in any jurisdiction. The Parent shall consult with its own
advisors concerning any such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Lead Arranger shall have no responsibility or liability to the Parent
with respect thereto. From the date hereof and through the completion of the
syndication of the Revolving Facility, you shall take all necessary steps so
that there are no competing offers, placements or arrangements

 

-2-



--------------------------------------------------------------------------------

of any debt securities or bank financings by or on behalf of the Parent or any
of its affiliates. The agreement in the immediately proceeding sentence shall
survive the termination of this Commitment Letter if the Revolving Facility
shall have been entered into but syndication is not completed.

To assist us in our syndication efforts, you agree promptly to prepare and
provide to us all information with respect to the Parent and its subsidiaries,
the Assets, the Transaction and the other transactions contemplated hereby,
including all financial information and projections (the “Projections”), as we
may reasonably request in connection with the arrangement and syndication of the
Revolving Facility. You hereby represent and covenant that (a) all information
other than the Projections (the “Information”) that has been or will be made
available to us by you or any of your representatives is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made and (b) the Projections that have been or will be made
available to us by you or any of your representatives have been or will be
prepared in good faith based upon reasonable assumptions. You understand that in
arranging and syndicating the Revolving Facility we may use and rely on the
Information and Projections without independent verification thereof. It is
understood that your representations regarding Information and Projections in
each case, with respect to the Assets, shall be limited to the best of your
knowledge.

As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to cause to be paid the fees described in the Fee Letter
dated the date hereof and delivered herewith (the “Fee Letter”).

Each Commitment Party’s commitments and agreements hereunder are subject to
(a) there not having occurred since December 31, 2006 any event, development or
circumstance that would constitute a “Material Adverse Effect” as defined in the
Transaction Agreement (as defined in Exhibit A hereto) (any such event,
development or circumstance described in this clause (a) being referred to
herein as a “Material Adverse Effect”), (b) there not having occurred since
December 31, 2006 any event, development or circumstance that has had or could
reasonably be expected to have a material adverse effect on the business,
operations, property or financial condition of the Parent and its subsidiaries,
taken as a whole (without giving effect to the Transaction), (c) such Commitment
Party’s completion of and satisfaction in all respects with its confirmatory
title and environmental due diligence investigations of the Assets, (d) JPMorgan
having been afforded a reasonable period of time after completion of the
Confidential Information Memoranda to syndicate the Revolving Facility, which in
no event shall be less than 30 days, (e) the closing of the Revolving Facility
on or before August 1, 2007, and (f) the other conditions set forth or referred
to in the Term Sheets; provided that, notwithstanding anything in this
Commitment Letter, the Fee Letter, the documentation with respect to the
Revolving Facility (the “Revolving Facility Documentation”) or any other letter
agreement or other undertaking concerning the financing of the Transaction to
the contrary, (i) the only representations (and related defaults) relating to
the Assets the making of which shall be a condition to the availability of the
Revolving Facility on the Closing Date shall be (a) such of the representations
made by or

 

-3-



--------------------------------------------------------------------------------

in respect of the Assets in the Transaction Agreement and (b) the Specified
Representations (as defined below). For purposes hereof, “Specified
Representations” means the representations and warranties relating to corporate
existence, power and authority, the execution, delivery and enforceability of
the Revolving Facility Documentation, no violation of law, no conflict with
existing agreements, Federal Reserve margin regulations and the Investment
Company Act.

You agree (a) to indemnify and hold harmless the Commitment Parties, their
affiliates and their respective directors, employees, advisors, and agents
(each, an “indemnified person”) from and against any and all losses, claims,
damages and liabilities to which any such indemnified person may become subject
arising out of or in connection with this Commitment Letter, the Revolving
Facility, the use of the proceeds thereof, the Transaction or any related
transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, regardless of whether any indemnified person is a party
thereto, and to promptly reimburse each indemnified person following written
demand for any reasonable and documented legal or other expenses incurred in
connection with investigating or defending any of the foregoing, provided that
the foregoing indemnity will not, as to any indemnified person, apply to losses,
claims, damages, liabilities or related expenses to the extent they are found by
a final, non-appealable judgment of a court to arise from the willful misconduct
or gross negligence of such indemnified person, any of its affiliates or any of
their respective directors and employees, and (b) to reimburse each Commitment
Party and its affiliates on demand for all reasonable and documented
out-of-pocket expenses (including reasonable due diligence expenses, syndication
expenses, consultant’s fees and expenses, travel expenses, and reasonable fees,
charges and disbursements of counsel) incurred in connection with the Revolving
Facility and any related documentation (including this Commitment Letter and the
definitive financing documentation) or the administration, amendment,
modification or waiver thereof. No indemnified person shall be liable for any
damages arising from the use by others of Information or other materials
obtained through electronic, telecommunications or other information
transmission systems or for any special, indirect, consequential or punitive
damages in connection with the Revolving Facility except to the extent any such
damages are found by a final, non-appealable judgment of a court to arise from
the gross negligence or willful misconduct of such indemnified person, any of
its affiliates or any of their respective directors and employees.

You acknowledge that each Commitment Party and its affiliates (the term
“Commitment Party” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which you may have conflicting interests regarding the transactions described
herein and otherwise. No Commitment Party will use confidential information
obtained from you by virtue of the transactions contemplated hereby or its other
relationships with you in connection with the performance by such Commitment
Party of services for other companies, and no Commitment Party will furnish any
such information to other companies. You also acknowledge that no Commitment
Party has any obligation to use in connection with the transactions contemplated
hereby, or to furnish to you, confidential information obtained from other
companies. You further acknowledge that certain of the Commitment Parties are
full service securities firms and each such Commitment Party may from time to
time effect transactions, for its own or its affiliates’ account or the account
of customers,

 

-4-



--------------------------------------------------------------------------------

and hold positions in loans, securities or options on loans or securities of the
Parent and its affiliates and of other companies that may be the subject of the
transactions contemplated by this Commitment Letter. The Commitment Party
recognizes its responsibility for compliance with federal securities laws in
connection with such activities.

Each Commitment Party may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates information concerning you and the
other companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits afforded such Commitment Party hereunder.

This Commitment Letter shall not be assignable by you without the prior written
consent of each Commitment Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto and the indemnified
persons. This Commitment Letter may not be amended or waived except by an
instrument in writing signed by you and each Commitment Party. This Commitment
Letter may be executed in any number of counterparts, each of which shall be an
original, and all of which, when taken together, shall constitute one agreement.
Delivery of an executed signature page of this Commitment Letter by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof. This Commitment Letter and the Fee Letter are the only agreements that
have been entered into among us with respect to the Revolving Facility and set
forth the entire understanding of the parties with respect thereto.

This Commitment Letter shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York. The Parent consents to the
nonexclusive jurisdiction and venue of the state or federal courts located in
the City of New York. Each party hereto irrevocably waives, to the fullest
extent permitted by applicable law, (a) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the state
or federal courts located in the City of New York and (b) any right it may have
to a trial by jury in any suit, action, proceeding, claim or counterclaim
brought by or on behalf of any party related to or arising out of this
Commitment Letter, the Term Sheets, the transactions contemplated hereby or the
performance of services hereunder

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheets or the Fee Letter nor any of their terms
or substance shall be disclosed, directly or indirectly, to any other person
(including, without limitation, other potential providers or arrangers of
financing) except (a) to your directors, officers, agents and advisors and, on a
confidential basis, those of the Seller who are directly involved in the
consideration of this matter (except that the Fee Letter may not be disclosed to
the Seller) or (b) as may be compelled in a judicial or administrative
proceeding or as otherwise required by law (in which case you agree to inform us
promptly thereof), provided, that the foregoing restrictions shall cease to
apply (except in respect of the Fee Letter and their terms and substance) after
this Commitment Letter has been accepted by you.

 

-5-



--------------------------------------------------------------------------------

Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Borrower, the Parent and each
Guarantor (as defined in the Term Sheets), which information includes names and
addresses and other information that will allow such Commitment Party to
identify the Borrower, the Parent and each Guarantor in accordance with the
Patriot Act.

The compensation, reimbursement, indemnification and confidentiality provisions
contained herein and in the Fee Letter and any other provision herein or therein
which by its terms expressly survives the termination of this Commitment Letter
shall remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheets and the Fee Letter by
returning to the Commitment Parties executed counterparts hereof and of the Fee
Letter not later than 5:00 p.m., New York City time, on May 19, 2007. This offer
will automatically expire at such time if we have not received such executed
counterparts in accordance with the preceding sentence.

 

-6-



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, J.P. MORGAN SECURITIES INC. By:  

 

Name:   Title:   JPMORGAN CHASE BANK, N.A. By:  

 

Name:   Title:  

Accepted and agreed to as of

the date first above written:

 

ATLAS ENERGY OPERATING COMPANY, LLC By:  

 

Name:   Title:  

[SIGNATURE PAGE TO COMMITMENT LETTER]



--------------------------------------------------------------------------------

EXHIBIT A

$850,000,000 Senior Secured Revolving Facility

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached and the
other Exhibits thereto (the “Commitment Letter”).

Atlas Energy Resources, LLC (the “Parent”) wishes to acquire (the
“Transaction”), from MCN Energy Enterprises, Inc., a wholly owned subsidiary of
DTE Energy Company (the “Seller”) the business comprised of (i) working
interests in certain oil and gas reserves located in Michigan and (ii) any other
assets and entities associated with such oil and gas properties (collectively,
the “Assets”). The definitive documentation for the Transaction is referred to
herein as the “Transaction Agreement”. The sources and uses of funding for the
Transaction are described in the Sources and Uses Table (the “Table”) attached
hereto as Schedule I.

In connection therewith:

(a) The Parent will establish ATN Michigan, LLC to be the acquisition vehicle
(“AcquisitionCo”).

(b) AcquisitionCo will purchase the Assets from the Seller for a cash purchase
price of $1,225,000,000.

(c) Atlas Energy Operating Company, LLC (the “Borrower”), a wholly-owned
subsidiary of Parent, will obtain a senior secured revolving credit facility in
the amount of $850,000,000 (the “Revolving Facility”), of which $650,000,000
(which may be increased to up to $700,000,000 at the Borrower’s request) is
currently expected to be borrowed to effect the purchase of the Assets, subject
to the terms and conditions set forth in the Commitment Letter and the
attachments thereto.

(d) The Borrower will terminate the Borrower’s existing revolving facility (the
“Existing Revolving Facility”), pursuant to which there will be no borrowings or
letters of credit outstanding immediately prior to such termination.

 

A-1



--------------------------------------------------------------------------------

Schedule I

SOURCES AND USES TABLE

 

Sources:

         Senior Secured Revolving Facility    $ 650,000,000 1    Equity
Commitment    $ 600,000,000     

Total Sources

   $ 1,250,000,000  

Uses:

         Purchase Price    $ 1,225,000,000      Payment of Fees and Expenses   
$ 25,000,000     

Total Uses

   $ 1,250,000,000  

--------------------------------------------------------------------------------

1

May be increased to up to $700,000,000 at the Borrower’s request.

 

Sch. I-1



--------------------------------------------------------------------------------

EXHIBIT B

ATLAS ENERGY OPERATING COMPANY, LLC

$850,000,000 SENIOR SECURED REVOLVING FACILITY

Summary of Terms and Conditions

 

I.    Parties    Borrower:    Atlas Energy Operating Company, LLC, a Delaware
limited liability company (the “Borrower”).    Guarantors:    Atlas Energy
Resources, LLC (the “Parent”) and all existing or future direct or indirect
material domestic subsidiaries of the Parent, other than the Borrower and Anthem
Securities, Inc. (collectively, the “Guarantors”). The Borrower and the
Guarantors are from time to time referred to collectively as the “Credit
Parties” and each individually, as a “Credit Party”.    Sole Bookrunner and Lead
Arranger:    J.P. Morgan Securities Inc. (“JPMorgan” and in such capacity, the
“Lead Arranger”).    Administrative Agent:    JPMorgan Chase Bank, N.A. (“JPMCB”
and, in such capacity, the “Administrative Agent”).    Lenders:    A syndicate
of banks, financial institutions and other entities, including JPMCB, arranged
by the Lead Arranger (collectively, the “Lenders”). II.    Senior Secured
Revolving Facility    Type and Amount of Facility:    Five-year revolving credit
facility (the “Revolving Facility”) in the amount of $850,000,000 (the loans
thereunder, the “Revolving Credit Loans”).    Availability:    The Revolving
Facility shall be available in an amount of up to $650,000,000 (which may be
increased to up to $700,000,000 at the Borrower’s request) on the Closing Date,
and thereafter on a revolving basis during the period commencing on the Closing
Date and ending on the fifth anniversary thereof (the “Revolving Credit
Termination Date”) subject to the Borrowing Base or the Conforming Borrowing
Base (each as defined below) as applicable. Prior to the Borrowing Base
Equalization Date (as defined below), availability will be based on the
Borrowing Base then in effect. On and after the Borrowing Base Equalization
Date, availability will be based on and subject to the Conforming Borrowing Base
then in effect.

 

B-1



--------------------------------------------------------------------------------

     Revolving Credit Loans will not be permitted for the purposes of making
distributions, dividends and other payments in respect of equity interests if,
after giving pro forma effect thereto, the aggregate amount of the Revolving
Credit Loans, Letters of Credit (as defined below) and unreimbursed
disbursements under Letters of Credit would exceed 90% of (x) the Borrowing Base
(if prior to the Borrowing Base Equalization Date) or (y) the Conforming
Borrowing Base (if on or after the Borrowing Base Equalization Date).      The
Borrower will have the option to increase commitments under the Revolving
Facility by up to $200,000,000 (the “Incremental Revolving Commitment”), (a)
provided that no default or event of default exists immediately prior to or
after giving effect to such increase and (b) subject to the consent of the
Administrative Agent and receipt of additional commitments from one or more
Lenders.   Letters of Credit:    A portion of the Revolving Facility not in
excess of $50.0 million shall be available for the issuance of letters of credit
the “Letters of Credit”) by JPMCB (in such capacity, the “Issuing Bank”). No
Letter of Credit shall have an expiration date after the earlier of (a) one year
after the date of issuance and (b) five business days prior to the Revolving
Credit Termination Date, provided that any Letter of Credit with a one-year
tenor may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (b) above).     
Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of Revolving Credit Loans) on the same
business day. To the extent that the Borrower does not so reimburse the Issuing
Bank, the Lenders under the Revolving Facility shall be irrevocably and
unconditionally obligated to reimburse the Issuing Bank on a pro rata basis.  
Borrowing Base:    The borrowing base (the “Borrowing Base”) and the conforming
borrowing base (the “Conforming Borrowing Base”) for the Revolving Facility, at
any time, shall be based on the loan values assigned by the Lenders to the

 

B-2



--------------------------------------------------------------------------------

    Credit Parties’ proved oil and gas reserves. The initial Borrowing Base will
be $850,000,000 and the initial Conforming Borrowing Base will be $685,000,000.
Upon the earlier of (x) the first anniversary of the closing of the Revolving
Facility and (y) the issuance by the Borrower after the Transaction of equity or
debt securities in an aggregate amount of net cash proceeds at least equal to
$200,000,000 (such date, the “Borrowing Base Equalization Date”), the Borrowing
Base shall be reduced to the Conforming Borrowing Base. The Conforming Borrowing
Base will be reduced by 25% of the principal amount of any permitted debt issued
or borrowed (other than borrowings under the Revolving Facility) from time to
time, including in any transaction referred to in clause (y) of the second
preceding sentence.     The Borrowing Base and the Conforming Borrowing Base
shall be redetermined on a semi-annual basis, with the Borrower and the Lenders
having the right to interim unscheduled redeterminations as described below.
Scheduled redeterminations will be made on or about April 1 and October 1 of
each year, beginning October 1, 2007, based upon a reserve report prepared as of
the immediately preceding December 31 and June 30, respectively (each a “Reserve
Report”) and other related information, if any, required to be delivered by the
Administrative Agent. Each Reserve Report shall be in a form reasonably
acceptable to the Administrative Agent and prepared or audited by one or more
independent petroleum engineering firms reasonably acceptable to the
Administrative Agent or, with respect to the Reserve Report prepared as of
June 30 of each year, prepared internally by petroleum engineers who are
employees of the Parent or the Borrower. Each redetermination of the Borrowing
Base and the Conforming Borrowing Base shall be made by the Lenders in their
sole discretion but based on such Lenders’ usual and customary procedures for
evaluating the collateral value of oil and gas interests and including
adjustments to reflect the effect of the Parent’s or the Borrower’s hedging
activities as they exist at the time of redetermination. Unscheduled
redeterminations of the Borrowing Base and the Conforming Borrowing Base may be
made by either the Borrower or the Supermajority Lenders (as defined below) up
to one time by each between scheduled redeterminations. To the extent any
redetermination represents an increase in the Borrowing Base or the Con

 

B-3



--------------------------------------------------------------------------------

      forming Borrowing Base in effect prior to such redetermination, such
Borrowing Base or Conforming Borrowing Base must be approved by all Lenders and
to the extent any redetermination represents a decrease in, or reaffirmation of,
the Borrowing Base or Conforming Borrowing Base in effect prior to such
redetermination, such Borrowing Base or Conforming Borrowing Base must be
approved by the Supermajority Lenders. In addition to such redeterminations, the
Borrowing Base and the Conforming Borrowing Base will also be subject to
adjustments between redeterminations in connection with title defects and the
Credit Parties’ sales of oil and gas interests, including sales or other
dispositions of Borrowing Base Properties (as defined below), with an aggregate
value exceeding ten percent (10%) of the Borrowing Base or Conforming Borrowing
Base then in effect between scheduled redeterminations.    Maturity:    The
Revolving Credit Termination Date.    Purpose:    The proceeds of the Revolving
Credit Loans made on the Closing Date may be used to finance a portion of the
Transaction and to repay indebtedness under the Existing Revolving Facility. All
other proceeds of the Revolving Credit Loans shall be used to finance working
capital needs and for general corporate purposes of the Credit Parties in the
ordinary course of business, including the exploration, acquisition and
development of oil and gas properties. III.    Certain Payment Provisions   
Fees and Interest Rates:    As set forth on Annex I to this Exhibit B and in the
Fee Letter between JPMCB and the Parent.    Optional Prepayments:    Revolving
Credit Loans may be prepaid by the Borrower in minimum principal amounts of
$1,000,000 or increments of $1,000,000 in excess thereof, without premium or
penalty, subject to reimbursement of the Lenders’ redeployment costs in the case
of a prepayment of Eurodollar Loans (as defined in Annex I to this Exhibit B)
other than on the last day of the relevant interest period.   
Mandatory Prepayments:    At any time when the aggregate amount of the
outstanding Revolving Credit Loans and Letters of Credit under the Revolving
Facility exceed 100% of the Borrowing Base (if prior to the Borrowing Base
Equalization Date) or the Conforming Borrowing Base (if on or after the
Borrowing Base

 

B-4



--------------------------------------------------------------------------------

     Equalization Date) (each, a “Borrowing Base Deficiency”), the Borrower
shall repay such excess in six equal monthly installments with interest, unless
such Borrowing Base Deficiency arises as a result of a sale of Borrowing Base
Properties in which event the Borrower must immediately prepay the Revolving
Credit Loans to the extent necessary to eliminate such Borrowing Base
Deficiency.      There will be no prepayment penalties (except Eurodollar
breakage costs) for mandatory prepayments. IV.   Conditions      Conditions
Precedent:    The availability of the Revolving Facility shall be conditioned
upon satisfaction of the conditions set forth in the Commitment Letter,
including the conditions set forth on Exhibit C (the date of satisfaction of
such conditions, the “Closing Date”).   On-Going Conditions:    The making of
each extension of credit shall be conditioned upon (a) the accuracy in all
material respects of all representations and warranties in the Revolving
Facility Documentation (as defined below), including, without limitation, the
material adverse change and litigation representations, and (b) there being no
default or event of default in existence at the time of, or after giving effect
to the making of, such extension of credit. As used herein and in the Revolving
Facility Documentation a “material adverse change” shall mean any event,
development or circumstance that has had or could reasonably be expected to have
a material adverse effect on (a) the assets or properties, financial condition,
businesses, or operations of the Credit Parties taken as a whole, (b) the
ability of any Credit Party to carry out its business as of the Closing Date or
as proposed to be conducted on the Closing Date, or (c) the validity or
enforceability of any of the Revolving Facility Documentation or the rights or
remedies of the Administrative Agent and the Lenders thereunder. V.  
Documentation         Usual for facilities and transactions of a type similar to
the Revolving Facility as may be reasonably agreed by the Lead Arranger and the
Lenders (such documentation, collectively, the “Revolving Facility
Documentation”).

 

B-5



--------------------------------------------------------------------------------

  Representations and Warranties:    Usual for facilities of this type and
others as may be reasonably agreed by the Lead Arranger, the Lenders and the
Borrower, including, without limitation: financial statements; absence of
undisclosed liabilities; no material adverse change; corporate, partnership or
limited liability company existence; compliance with law; corporate, partnership
or limited liability company power and authority; enforceability of Revolving
Facility Documentation; no conflict with law or contractual obligations; no
material litigation; no default; ownership of property; liens; intellectual
property; no burdensome restrictions; taxes; Federal Reserve regulations; ERISA;
Investment Company Act; subsidiaries; environmental matters; accuracy of
disclosure; title to, costs, and production from oil and gas interests;
prepayments; gas imbalances; marketing of production and marketing activities;
capitalization; insurance; and solvency.   Affirmative Covenants:    Usual for
facilities of this type and others as may be reasonably agreed by the Lead
Arranger, the Lenders and the Borrower, including, without limitation: delivery
of financial statements, reserve and other reports, accountants’ letters,
projections, officers’ certificates and other information requested by the
Lenders; payment of other obligations; continuation of business and maintenance
of existence, material rights and privileges; compliance with laws and material
contractual obligations; further assurances; performance of material
obligations; maintenance of material property and customary insurance;
maintenance of books and records; right of the Lenders to inspect property and
books and records; notices of defaults, litigation and other material events;
ERISA; compliance with environmental laws; security and title data with respect
to the Credit Parties’ including the requirement that the Revolving Facility be,
at all times, secured by (a) a first priority lien and security interest on not
less than 80% of the engineered value of the oil and gas interests included in
the determination of the Borrowing Base (the “Borrowing Base Properties”) and
title information reasonably satisfactory to the Administrative Agent and its
counsel confirming the title of the Credit Parties in 75% of the engineered
value of the Borrowing Base Properties and (b) a first priority lien and
security interest on all of the equity interests of each Credit Party (other
than the Parent) and all of the other material assets of the Parent and its
subsidiaries, wherever located, now or

 

B-6



--------------------------------------------------------------------------------

     hereafter owned as reasonably determined by the Lead Arranger; use of
proceeds; maintenance of the Parent’s swap and price protection agreements and
the Hedge (as defined in Exhibit C); operation of oil and gas properties; and
marketing of production and marketing activities.   Financial Covenants:   
Minimum current ratio of 1.0 to 1.0; and a maximum ratio of total debt to
trailing four quarter EBITDA as of the last day of the most recently completed
fiscal quarter (a) for the period beginning on the Closing Date through December
31, 2008, less than or equal to 4.0:1, (b) for the period beginning after
December 31, 2008 through December 31, 2009, less than or equal to 3.75:1, and
(c) thereafter, less than or equal to 3.5:1. Financial covenants shall be
calculated on a consolidated basis for the Parent and its subsidiaries in a
manner reasonably consistent with the Borrower’s current practices as evidenced
by the calculations separately provided to the Lead Arranger on the date hereof
with such additional adjustments as may be mutually agreed.   Negative
Covenants:    Usual for facilities of this type and others as may be reasonably
agreed by the Lead Arranger, the Lenders and the Borrower, including, without
limitation, limitations on: indebtedness and preferred stock; liens; guarantee
obligations; mergers, consolidations, liquidations and dissolutions; sales of
assets, but permitting sales of Borrowing Base Properties with a value not to
exceed ten percent (10%) of the Borrowing Base (if prior to the Borrowing Base
Equalization Date) or the Conforming Borrowing Base (if on or after the
Borrowing Base Equalization Date), in each case then in effect between scheduled
redeterminations of the Borrowing Base or the Conforming Borrowing Base;
distributions, dividends and other payments in respect of equity interests,
including a prohibition on distributions, dividends and other payments following
the occurrence and during the continuation of a Borrowing Base Deficiency;
investments, loans and advances; discounting of receivables and payables;
optional payments and modifications of subordinated and other debt instruments;
amendments to organizational documents of the Credit Parties; transactions with
affiliates; swap and price protection agreements not to exceed at any date (a)
for the 24 month period immediately following such date the lesser of (i) 100%
of the Borrower’s (including the Assets) forecasted

 

B-7



--------------------------------------------------------------------------------

     production from its proved developed producing oil and gas interests and
(ii) 90% of the Borrower’s (including the Assets) forecasted production from its
proved oil and gas interests plus (b) for any period immediately following the
period described in clause (a), 85% of the Borrower’s (including the Assets)
forecasted production from its proved developed producing oil and gas interests,
in each case based upon the Reserve Report then most recently provided to the
Administrative Agent in accordance with the terms of the Revolving Facility
Documentation; sale and leasebacks; changes in fiscal year; negative pledge
clauses; tax status as a partnership; and changes in lines of business.   Events
of Default:    Usual for facilities of this type and others as may be reasonably
agreed by the Lead Arranger, the Lenders and the Borrower, including, without
limitation: nonpayment of principal when due; nonpayment of interest, fees or
other amounts after a grace period to be agreed upon; material inaccuracy of
representations and warranties; violation of covenants (subject, in the case of
certain affirmative covenants, to a grace period to be agreed upon);
cross-default; bankruptcy events; certain ERISA events; material judgments;
failure to cure a Borrowing Base Deficiency in the manner required; and change
of control.   Voting:    Amendments and waivers with respect to the Revolving
Facility Documentation shall require the approval of Lenders holding more than
50% of the aggregate amount of the Revolving Credit Loans, participations in
Letters of Credit and unused commitments under the Revolving Facility (the
“Required Lenders”), except that the approval of (i) each Lender affected
thereby shall be required with respect to (a) reductions in the amount or
extensions of the scheduled date of final maturity of any Revolving Credit Loan
(b) reductions in the rate of interest or any fee or extensions of any due date
thereof, and (c) increases in the amount or extensions of the expiry date of any
Lender’s commitment, (ii) the approval of Lenders holding at least 66-2/3% of
the aggregate amount of the Revolving Credit Loans, participations in Letters of
Credit and unused commitments under the Revolving Facility (the “Supermajority
Lenders”) will be required for certain matters referred to under “Borrowing
Base” above and (iii) 100% of the Lenders shall be required with respect to (a)
increases in the Borrowing Base or the Conforming Borrowing Base,
(b) modifications to

 

B-8



--------------------------------------------------------------------------------

     the Borrowing Base Equalization Date, (c) modifications to any of the
voting percentages and (d) releases of all or substantially all the collateral
or the guarantees.      The Revolving Facility Documentation will contain
customary provisions for replacing non-consenting Lenders in connection with
amendments or waivers (including with respect to the Borrowing Base or the
Conforming Borrowing Base), so long as relevant Lenders holding at least 75% of
the aggregate amount of the Revolving Credit Loans, participations in Letters of
Credit and unused commitments under the Revolving Facility have consented
thereto.   Assignments and Participations:    The Lenders shall be permitted to
assign all or a portion of their loans and commitments with the consent, not to
be unreasonably withheld, of (a) the Borrower, unless (i) the assignee is a
Lender, an affiliate of a Lender or an investment fund administered or managed
by a Lender or an affiliate of a Lender (an “Approved Fund”) or (ii) an event of
default has occurred and is continuing, (b) the Administrative Agent and (c) the
Issuing Bank. In the case of partial assignments (other than to another Lender,
to an affiliate of a Lender or an Approved Fund), the minimum assignment amount
shall be $5,000,000 for assignments of the Revolving Facility, unless otherwise
permitted by the Borrower and the Administrative Agent.      The Lenders shall
also be permitted to sell participations in their Revolving Credit Loans.
Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions. Voting rights of participants shall be
limited to those matters with respect to which the affirmative vote of the
Lender from which it purchased its participation would be required as described
under “Voting” above. Pledges of Revolving Credit Loans in accordance with
applicable law shall be permitted without restriction. Promissory notes shall be
issued under the Revolving Facility only upon request.   Yield Protection:   
The Revolving Facility Documentation shall contain customary provisions (a)
protecting the Lenders against increased costs or loss of yield resulting from
changes in reserve, tax, capital adequacy and other requirements of law and from
the imposition of or changes in withholding or other taxes and (b) indemnifying
the Lenders for “breakage costs” incurred in connection with, among other
things, any prepayment of a Eurodollar Loan (as defined in Annex I) on a day
other than the last day of an interest period with respect thereto.

 

B-9



--------------------------------------------------------------------------------

  Expenses and Indemnification:    The Borrower shall pay (a) all reasonable and
documented out-of-pocket expenses of the Administrative Agent and the Lead
Arranger associated with the syndication of the Revolving Facility and the
preparation, execution, delivery and administration of the Revolving Facility
Documentation and any amendment or waiver with respect thereto (including the
reasonable fees, disbursements and other charges of counsel) and (b) all
reasonable and documented out-of-pocket expenses of the Administrative Agent and
the Lenders (including the fees, disbursements and other charges of counsel) in
connection with the enforcement of the Revolving Facility Documentation.     
The Administrative Agent, the Lead Arranger and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds thereof
(except to the extent resulting from the gross negligence or willful misconduct
of such indemnified person, any of its affiliates or any of their respective
directors and employees).   Governing Law and Forum:    State of New York.  

Counsel to the

Administrative Agent and the Lead Arranger:

   Cahill Gordon & Reindel LLP.

 

B-10



--------------------------------------------------------------------------------

Annex I to Exhibit B

Interest and Certain Fees

 

Interest Rate Options:    The Borrower may elect that the Revolving Credit Loans
shall bear interest at a rate per annum equal to: (a) the ABR plus the
Applicable Margin or (b) the Adjusted LIBO Rate plus the Applicable Margin.   
As used herein:    “ABR” means the higher of (i) the rate of interest publicly
announced by JPMCB as its prime rate in effect at its principal office in New
York City (the “Prime Rate”) and (ii) the federal funds effective rate from time
to time plus 0.5%.    “Adjusted LIBO Rate” means the LIBO Rate, as adjusted for
actual statutory reserve requirements for eurocurrency liabilities.   
“Applicable Margin” means for any day, with respect to any Revolving Credit Loan
that is a Eurodollar Loan or ABR Loan or with respect to any Unused Commitment
Fee, the applicable rate per annum set forth below based on Borrowing Base Usage
of the Conforming Borrowing Base on such day:

 

Borrowing

Base Usage

 

Revolving

Eurodollar

Loans

 

Revolving

ABR

Loans

 

Unused

Commitment

Fee

> 110% and < 125%   225 b.p.   125 b.p.   37.5 b.p. > 100% and < 110%   200 b.p.
  100 b.p.   37.5 b.p. > 90% and < 100%   175 b.p.   75 b.p.   37.5 b.p.
> 75% and < 90%   150 b.p.   50 b.p.   35 b.p. > 50% and < 75%   125 b.p.   25
b.p.   30 b.p. < 50%   100 b.p.   0 b.p.   25 b.p.

 

  “Borrowing Base Usage” means, as of any date and for all purposes, the
quotient, expressed as a percentage, of (i) the aggregate

 

B-I-1



--------------------------------------------------------------------------------

   principal amount outstanding on the Revolving Credit Loans plus the aggregate
amount of all outstanding Letters of Credit and, without duplication, all
unreimbursed disbursements on any Letter of Credit, divided by (ii) the
Conforming Borrowing Base.    “LIBO Rate” means the rate at which eurodollar
deposits in the London interbank market for one, two, three or six months (as
selected by the Borrower) are quoted on the Telerate screen (or any successor
screen). Interest Payment Dates:    In the case of Loans bearing interest based
upon the ABR (“ABR Loans”), quarterly in arrears.    In the case of Loans
bearing interest based upon the Adjusted LIBO Rate (“Eurodollar Loans”), on the
last day of each relevant interest period and, in the case of any interest
period longer than three months, on each successive date three months after the
first day of such interest period. Unused Commitment Fees:    The Borrower shall
pay quarterly, in arrears, an unused commitment fee equivalent to the Applicable
Margin times the daily average of the lesser of the total commitments of the
Lenders and the Borrowing Base (if prior to the Borrowing Base Equalization
Date) or the Conforming Borrowing Base (if on or after the Borrowing Base
Equalization Date) in each case then in effect minus the sum of (i) the
aggregate principal amount outstanding on all Revolving Credit Loans plus (ii)
the aggregate amount of all outstanding Letters of Credit and all unreimbursed
disbursements on any Letter of Credit. Letter of Credit Fees:    The Borrower
shall pay a commission on all outstanding Letters of Credit at a per annum rate
equal to the Applicable Margin then in effect for Revolving Credit Loans that
are Eurodollar Loans on the face amount of each such Letter of Credit. Such
commission shall be shared ratably among the Lenders and shall be payable
quarterly in arrears.    A fronting fee at the rate of 0.125% per annum shall be
payable quarterly in arrears to the Issuing Bank for its own account. In
addition, customary administrative, issuance, amendment, payment and negotiation
charges shall be payable to the Issuing Bank for its own account. Default Rate:
   At any time when the Borrower is in default in the payment of any amount of
principal due under the Revolving Facility, such amount shall bear interest at
2% above the rate otherwise applicable thereto. Overdue interest, fees and other
amounts shall bear interest at 2% above the rate applicable to ABR Loans.

 

B-I-2



--------------------------------------------------------------------------------

Rate and Fee Basis:    All per annum rates shall be calculated on the basis of a
year of 360 days (or 365/366 days, in the case of ABR Loans the interest rate
payable on which is then based on the Prime Rate) for actual days elapsed.

 

B-I-3



--------------------------------------------------------------------------------

EXHIBIT C

The availability of the Revolving Facility, in addition to the conditions set
forth in Exhibit B, shall be subject to the satisfaction of the following
conditions. Capitalized terms used but not defined herein have the meanings
given in Exhibit B.

(a) The Credit Parties shall have executed and delivered Revolving Facility
Documentation consistent with the Term Sheet and otherwise satisfactory to the
Lead Arranger.

(b) The Transaction shall have been consummated in accordance with the
Transaction Agreement and applicable law. The sources and uses of funding for
the Transaction shall be substantially consistent with the Table and the terms
of such funding sources shall be consistent with the terms hereof or the
Transaction Agreement, as applicable. No provision of the Transaction Agreement
shall have been unenforced, waived, amended, supplemented or otherwise modified
in any respect materially adverse to the Borrower or the Lenders without the
prior consent of the Lead Arranger. Immediately after giving effect to the
Transaction, the Parent and its subsidiaries will have no indebtedness or
preferred stock outstanding other than the Revolving Facility and such other
indebtedness reasonably satisfactory to the Lead Arranger.

(c) The Lenders, the Administrative Agent and the Lead Arranger shall have
received all fees and reasonable invoiced expenses required to be paid on or
before the effectiveness of the Revolving Facility.

(d) All governmental and third party approvals necessary in connection with the
Transaction, the financing thereof and the continuing operations of the Parent
shall have been obtained on satisfactory terms. There shall not exist any
action, investigation, litigation or proceeding pending or threatened in any
court or before any arbitrator or governmental authority that could reasonably
be expected to have a material adverse effect on the Parent, the Transaction,
the financing thereof or any of the other transactions contemplated hereby.

(e) The Lenders shall have received (i) unaudited consolidated financial
statements of the Parent for each fiscal quarter ended after December 31, 2006
on or prior to the date such financial statements are required to be filed with
the Securities and Exchange Commission and (ii) unaudited financial statements
for the Assets prepared in accordance with GAAP (except for the absence of
footnotes and subject to normal recurring year-end adjustments) for the fiscal
quarter ended after March 31, 2007 at least 30 days prior to the Closing Date.

(f) The Lenders shall have received satisfactory reserve reports covering the
Assets, dated as of December 31, 2006 from one or more independent petroleum
engineering firms reasonably satisfactory to the Lead Arranger.

 

C-1



--------------------------------------------------------------------------------

(g) The Lenders shall have received satisfactory projections of the Parent
through 2012.

(h) The Parent shall have entered into hedge agreements (collectively, the
“Hedge”) relating to the Assets which cover at least: (i) during the 24-month
period immediately following the Closing Date, the lesser of (A) 90% of the
forecasted production from the proved oil and gas interests of the Assets, and
(B) 100% of the forecasted production from the proved developed producing oil
and gas interests of the Assets; (ii) during the 18-month period immediately
following the period described in clause (i), 80% of the forecasted production
from the proved developed producing oil and gas interests of the Assets; and
(iii) during the 18-month period immediately following the period described in
clause (ii), 50% of the forecasted production from the proved developed
producing oil and gas interests of the Assets, in each case calculated
separately for each of oil and gas, and otherwise on terms and conditions
reasonably acceptable to the Administrative Agent.

(i) The Administrative Agent shall have received such legal opinions (including
opinions (x) from counsel to the Credit Parties and (y) if agreed by opining
counsel, delivered pursuant to the Transaction Agreement, accompanied by
reliance letters in favor of the Lenders), certificates (including a chief
financial officer’s solvency certificate), documents and other instruments as
are customary for transactions of this type or as they may reasonably request.
As a condition to the funding of the Revolving Facility, the Administrative
Agent shall have received all mortgages, pledge agreements and other collateral
documents and guarantees necessary to grant and perfect the first priority liens
and security interests required pursuant to “Security” and “Affirmative
Covenants” contained in Exhibit B and to provide all required Guarantees.

(j) Parent shall have invested, as an equity contribution in AcquisitionCo, cash
in an amount of not less than 25% of the total purchase price to be paid for the
Assets in connection with the Transaction.

 

C-2